            IN THE DISTRICT COURT OF THE UNITED STATES
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

KAWAYNE STEELE,                            )
                                           )
             Plaintiff,                    )
                                           )
     v.                                    )   CASE NO. 2:17-cv-349-ALB
                                           )
VISCOFAN USA, INC., et al.,                )
                                           )
        Defendants.                        )
____________________________________

KAWAYNE STEELE,                            )
                                           )
             Plaintiff,                    )
                                           )
     v.                                    ) CASE NO. 2:18-cv-368-ALB
                                           )
VISCOFAN SA, et al.,                       )
                                           )
          Defendants.                      )

                                     ORDER

      On October 10, 2018, the Magistrate Judge filed a Recommendation (doc.

70) to which timely objections have been filed. (Doc. 71). After an independent

and de novo review of the record, the Recommendation, and the objections filed

to the Recommendation, and the Court concludes that Defendant Viscofan SA’s

objections should be overruled and the Magistrate Judge’s Recommendation is

due to be adopted.
      Accordingly, it is ORDERED that:

     1. The Recommendation of the Magistrate Judge (Doc. 70) be and is hereby

          ADOPTED;

     2. Defendant Viscofan, SA’s Motion to Dismiss (Doc. 52) is DENIED.

     3.   Defendant Viscofan, SA is directed to file an answer to Plaintiff’s

Complaint by June 4, 2019.

     4. Defendant Viscofan SA’s objections are hereby OVERRULED.

     DONE and ORDERED this 21st day of May 2019.


                                        /s/ Andrew L. Brasher
                                   ANDREW L. BRASHER
                                   UNITED STATES DISTRICT JUDGE




                                      2
